 



EXHIBIT 10.5

(BEAR STEARNS LOGO) [h42008h4200801.gif]   Bear, Stearns & Co. Inc.
383 Madison Avenue
New York, NY 10179
Tel (212) 272-2000
www.bearstearns.com

December 7, 2006
To: Superior Energy Services, Inc.
1105 Peters Road
Harvey, Louisiana, 70058
Attention: Mr. Robert S. Taylor, Chief Financial Officer
Telephone No.: (504) 210-4105
Facsimile No.: (504) 362-9642
          Re: Warrants
     The purpose of this letter agreement is to confirm the terms and conditions
of the Warrants issued by Superior Energy Services, Inc. (“Company”) to Bear,
Stearns International Limited (“Dealer”) on the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below. This Confirmation shall replace
any previous agreements and serve as the final documentation for this
Transaction.
     The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”), are incorporated
into this Confirmation. In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation shall govern. This
Transaction shall be deemed to be a Share Option Transaction within the meaning
set forth in the Equity Definitions.
     Each party is hereby advised, and each such party acknowledges, that the
other party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

  1.   This Confirmation evidences a complete and binding agreement between
Dealer and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Company had executed an agreement in such form (but without any
Schedule except for (i) the election of the laws of the State of New York as the
governing law, and (ii) the election of US Dollars (“USD”) as the Termination
Currency) on the Trade Date. In the event of any inconsistency between
provisions of that Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates.
The parties hereby agree that no Transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement.     2.   The
Transaction is a Warrant Transaction, which shall be considered a Share Option
Transaction for purposes of the Equity Definitions. The terms of the particular
Transaction to which this Confirmation relates are as follows:

General Terms:

           Trade Date:  
December 7, 2006
   
 
     Effective Date:  
December 12, 2006; provided that either Buyer or Seller may cancel all (but not
less than all) the Warrants by notice to the other party prior to payment of the
Premium on the Effective Date, in which case

 



--------------------------------------------------------------------------------



 



         
these Warrants shall never become effective and neither party shall have any
obligation to the other party in respect of the Transaction.
   
 
     Warrants:  
Equity call warrants, each giving the holder the right to purchase one Share at
the Strike Price, subject to the Settlement Terms set forth below. For the
purposes of the Equity Definitions, each reference to a Warrant herein shall be
deemed to be a reference to a Call Option.
   
 
     Warrant Style:  
European
   
 
     Seller:  
Company
   
 
     Buyer:  
Dealer
   
 
     Shares:  
The common stock of Company, par value USD 0.001 per Share (Exchange symbol
“SPN”)
   
 
     Number of Warrants:  
For each Expiration Date, a number of Warrants set forth next to such an
Expiration Date on Annex A hereto (the “Daily Number of Warrants”), subject to
adjustment as provided herein; provided that if Bear, Stearns & Co. Inc., Lehman
Brothers Inc. and JP Morgan Securities, Inc., as the initial purchasers party to
that certain purchase agreement (the “Purchase Agreement”) relating to the
exchangeable notes to be issued by SESI, LLC exercise their right to purchase
additional exchangeable notes as set forth therein, then, the Number of Warrants
shall be automatically increased by an aggregate number equal to the product of
(i) the Applicable Percentage, (ii) the Warrant Entitlement and (iii) the
initial exchange rate of the exchangeable notes.
   
 
     Warrant Entitlement:  
One Share per Warrant
   
 
     Strike Price:  
USD 59.4176
   
 
     Applicable Percentage:  
50%
   
 
     Premium:  
USD 30,200,000 (Premium per Warrant USD 6.8820).
   
 
     Premium Payment Date:  
The Effective Date.
   
 
     Exchange:  
New York Stock Exchange
   
 
     Related Exchange(s):  
All Exchanges

Procedures for Exercise:

           Expiration Time:  
The Valuation Time
   
 
     Expiration Date(s):  
Each Scheduled Trading Day during the period from and including the First
Expiration Date and to and

2



--------------------------------------------------------------------------------



 



         
including the 30th Scheduled Trading Day following the First Expiration Date
shall be an “Expiration Date” for a number of Warrants equal to the Daily Number
of Warrants on such date; provided that, notwithstanding anything to the
contrary in the Equity Definitions, if any such date is a Disrupted Day, the
Calculation Agent shall make adjustments, if applicable, to the Daily Number of
Warrants or shall reduce such Daily Number of Warrants to zero for such date and
shall designate a Scheduled Trading Day or a number of Scheduled Trading Days as
the Expiration Date(s) for the remaining Daily Number of Warrants or a portion
thereof for the originally scheduled Expiration Date; and provided further that
if such Expiration Date has not occurred pursuant to this clause as of the
eighth Scheduled Trading Day following the last scheduled Expiration Date under
this Transaction, the Calculation Agent shall have the right to declare such
Scheduled Trading Day to be the final Expiration Date and the Calculation Agent
shall determine its good faith estimate of the fair market value for the Shares
as of the Valuation Time on that eighth Scheduled Trading Day or on any
subsequent Scheduled Trading Day, as the Calculation Agent shall determine using
commercially reasonable means.
   
 
     First Expiration Date:  
March 15, 2012 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.
   
 
     Multiple Exercise:  
Applicable
   
 
     Minimum Number of Warrants:  
1
   
 
     Maximum Number of Warrants:  
All Warrants remaining unexercised as of the remaining Exercise Date(s).
   
 
     Automatic Exercise:  
Applicable; and means that a number of Warrants for each Expiration Date equal
to the Daily Number of Warrants (as adjusted pursuant to the terms hereof) for
such Expiration Date will be deemed to be automatically exercised; provided that
“In-the-Money” means that the Relevant Price for such Expiration Date exceeds
the Strike Price for such Expiration Date; and provided further that all
references in Section 3.4(b) of the Equity Definitions to “Physical Settlement”
shall be read as references to “Net Share Settlement”.
   
 
Market Disruption Event:  
Section 6.3(a)(ii) of the Equity Definitions is hereby amended by replacing
clause (ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”

3



--------------------------------------------------------------------------------



 



Valuation:

           Valuation Time:  
Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.
   
 
     Valuation Date:  
Each Exercise Date.

Settlement Terms:

           Settlement Method:  
Net Share Settlement.
   
 
      Net Share Settlement:  
On the relevant Settlement Date, Company shall deliver to Dealer the Share
Delivery Quantity of Shares for such Settlement Date to the account specified
herein free of payment through the Clearance System.
   
 
     Share Delivery Quantity:  
For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date in respect of such Settlement
Date, rounded down to the nearest whole number plus any Fractional Share Amount.
   
 
      Net Share Settlement Amount:  
For any Settlement Date, an amount equal to the product of (i) the Number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for such Settlement Date and (iii) the Warrant
Entitlement.

4



--------------------------------------------------------------------------------



 



           Settlement Price:  
For any Valuation Date, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page “SPN UN <EQUITY> VAP <GO>”
(or any successor thereto) in respect of the period from the scheduled opening
time of the Exchange to the Scheduled Closing Time on such Valuation Date (or if
such volume-weighted average price is unavailable, the market value of one Share
on such Valuation Date, as determined by the Calculation Agent). Notwithstanding
the foregoing, if (i) any Expiration Date is a Disrupted Day and (ii) the
Calculation Agent determines that such Expiration Date shall be an Expiration
Date for fewer than the Daily Number of Warrants, as described above, then the
Settlement Price for the relevant Valuation Date shall be the volume-weighted
average price per Share on such Valuation Date on the Exchange, as determined by
the Calculation Agent based on such sources as it deems appropriate using a
volume-weighted methodology, for the portion of such Valuation Date for which
the Calculation Agent determines there is no Market Disruption Event.
   
 
     Settlement Date(s):  
As determined in reference to Section 9.4 of the Equity Definitions, subject to
Section 9(j)(i) hereof.
   
 
     Other Applicable Provisions:  
The provisions of Sections 9.1(c), 9.8, 9.9, 9.11, 9.12 and 10.5 of the Equity
Definitions will be applicable (except that the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws as a result of the
fact that Seller is the Issuer of the Shares and except that all references in
such provisions to “Physically-Settled” shall be read as references to “Net
Share Settled”). “Net Share Settled” in relation to any Warrant means that Net
Share Settlement is applicable to that Warrant.
   
 

     3. Additional Terms applicable to the Transaction:

Adjustments applicable to the Warrants:

           Method of Adjustment:  
Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not

5



--------------------------------------------------------------------------------



 



         
extraordinary, shall be governed by Section 9(f) of this Confirmation in lieu of
Article 10 or Section 11.2(c) of the Equity Definitions.

Extraordinary Events applicable to the Transaction:

           New Shares:  
Section 12.1(i) of the Equity Definitions is hereby amended by deleting the text
in clause (i) in its entirety and replacing it with the phrase “publicly quoted,
traded or listed on any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ Global Select Market or the NASDAQ Global Market (or their
respective successors)”.

Consequence of Merger Events:

           Share-for-Share:  
Modified Calculation Agent Adjustment
   
 
     Share-for-Other:  
Cancellation and Payment (Calculation Agent Determination)
   
 
     Share-for-Combined:  
Cancellation and Payment (Calculation Agent Determination); provided that Dealer
may elect, in its commercially reasonable judgment, Component Adjustment
(Calculation Agent Determination).

Consequence of Tender Offers:

           Tender Offer:  
Applicable; provided however that if an event occurs that constitutes both a
Tender Offer under Section 12.1(d) of the Equity Definitions and Additional
Termination Event under Section 9(g)(ii)(C) of this Confirmation, Dealer may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.3 of the Equity Definitions or Section 9(g)(ii)(C) will apply.
   
 
     Share-for-Share:  
Modified Calculation Agent Adjustment
   
 
     Share-for-Other:  
Modified Calculation Agent Adjustment
   
 
     Share-for-Combined:  
Modified Calculation Agent Adjustment
   
 
     Nationalization, Insolvency or Delisting:  
Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the American Stock Exchange, the NASDAQ Global
Select Market or the NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, the American Stock Exchange, the NASDAQ Global Select
Market or the

6



--------------------------------------------------------------------------------



 



         
NASDAQ Global Market, such exchange or quotation system shall thereafter be
deemed to be the Exchange.

Additional Disruption Events:

     
Change in Law:
 
Applicable
   
 
Failure to Deliver:
 
Applicable
   
 
Insolvency Filing:
 
Applicable
   
 
Hedging Disruption:
 
Applicable
   
 
Increased Cost of Hedging:
 
Applicable
   
 
Loss of Stock Borrow:
 
Applicable
   
 
Maximum Stock Loan Rate:
 
300 basis points
   
 
Increased Cost of Stock Borrow:
 
Applicable
   
 
Initial Stock Loan Rate:
 
35 basis points
   
 
Hedging Party:
 
Dealer for all applicable Additional Disruption Events
   
 
Determining Party:
 
Dealer for all applicable Additional Disruption Events
   
 
Non-Reliance:
 
Applicable
   
 
Agreements and Acknowledgments
 
 
Regarding Hedging Activities:
 
Applicable
   
 
Additional Acknowledgments:
 
Applicable

     
4. Calculation Agent:
  Dealer
 
   
5. Account Details:
   
 
   
(a) Account for payments to Company:
  Whitney National Bank
 
  228 St. Charles Avenue
 
  New Orleans, LA 70130
 
  ABA 065000171
 
   
 
  For credit to:
 
  SESI, LLC
 
  1105 Peters Road
 
  Harvey, LA 70058
 
  Account 713121440
 
   
Account for delivery of Shares to Company:
  To be provided under separate cover by Company.

7



--------------------------------------------------------------------------------



 



     
(b) Account for payments to Dealer:
  Citibank
 
  111 Wall Street
 
  New York, NY
 
  ABA # 021000089
 
  A/C Bear Stearns
 
  A/C # 09253186
 
  Sub A/C NZA5
 
  Sub A/C # 351-29171-17
 
   
Account for delivery of Shares to Dealer:
  DTC # 352

6. Offices:
The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.
The Office of Dealer for the Transaction is: Inapplicable, Dealer is not a
Multibranch Party.
7. Notices: For purposes of this Confirmation:

  (a)   Address for notices or communications to Company:

Superior Energy Services, Inc.
1105 Peters Road
Harvey, LA 70058
Attention: Mr. Robert S. Taylor, Chief Financial Officer
Telephone No.: (504) 210-4105
Facsimile No.: (504) 362-9624

  (b)   Address for notices or communications to Dealer:

Bear, Stearns International Limited
One Canada Square
London, England
Attention: Legal Department
With a copy to:
Bear, Stearns & Co. Inc.
383 Madison Avenue
New York, NY 10179
Attention: Michael O’Donovan
Telephone No: (212) 272-9895
Facsimile No: (917) 849-0251

  8.   Representations and Warranties:

  (a)   The Company hereby represents and warrants to Dealer that:

  (i)   The Shares initially issuable upon exercise of the Warrant by the net
share settlement method (the “Warrant Shares”) have been reserved for issuance
by all required corporate action of Company.

8



--------------------------------------------------------------------------------



 



      The Warrant Shares have been duly authorized and, when delivered against
payment therefor (which may include Net Share Settlement in lieu of cash) and
otherwise as contemplated by the terms of the Warrant following the exercise of
the Warrant in accordance with the terms and conditions of the Warrant, will be
validly issued, fully-paid and non-assessable, and the issuance of the Warrant
Shares will not be subject to any preemptive or similar rights;     (ii)  
Company is an “eligible contract participant” (as such term is defined in
Section 1a(12) of the Commodity Exchange Act, as amended (the “CEA”));     (iii)
  Company and each of its affiliates is not, on the date hereof, in possession
of any material non-public information with respect to Company;     (iv)  
Without limiting the generality of Section 13.1 of the Equity Definitions,
Company acknowledges that Dealer is not making any representations or warranties
with respect to the treatment of the Transaction under FASB Statements 149 or
150, EITF Issue No. 00-19 (or any successor issue statements) or under FASB’s
Liabilities & Equity Project;     (v)   Prior to the Trade Date, Company shall
deliver to Dealer a resolution of Company’s board of directors authorizing the
Transaction and such other certificate or certificates as Dealer shall
reasonably request;     (vi)   Company is not, and after giving effect to the
transactions contemplated hereby will not be required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended;     (vii)   On the Trade Date (A) the assets of Company at
their fair valuation exceed the liabilities of Company, including contingent
liabilities, (B) the capital of Company is adequate to conduct the business of
Company and (C) Company has the ability to pay its debts and obligations as such
debts mature and does not intend to, or does not believe that it will, incur
debt beyond its ability to pay as such debts mature;     (viii)   Company
understands that no obligations of Dealer to it hereunder will be entitled to
the benefit of deposit insurance and that such obligations will not be
guaranteed by any affiliate of Dealer or any governmental agency;     (ix)  
During the period starting on the first Expiration Date and ending on the last
Expiration Date (the “Settlement Period”), the Shares or securities that are
convertible into, or exchangeable or exercisable for Shares, are not, and shall
not be, subject to a “restricted period,” as such term is defined in
Regulation M under the Exchange Act (“Regulation M”) and (B) Issuer shall not
engage in any “distribution,” as such term is defined in Regulation M, other
than a distribution meeting the requirements of the exceptions set forth in
sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the Settlement Period;     (x)   Prior to the
Trade Date, neither the Company nor any of its affiliates has taken any action
which is designed to or which has constituted or which might have been expected
to cause or result in stabilization or manipulation of the price of any security
of the Company in connection with the offering of the exchangeable notes; and  
  (xi)   None of the Company or any of its subsidiaries is in violation of its
certificate of incorporation or certificate of formation, or its bylaws or
limited liability company agreement (or other organizational documents), or in
default in the performance or observance of any material obligation, covenant or
condition contained in any indenture, mortgage, deed of trust, loan agreement,
lease or other agreement or instrument to which it is a party or by which it or
any of its properties may be bound, other than such defaults that individually
or in the aggregate would

9



--------------------------------------------------------------------------------



 



      not have a Material Adverse Effect. “Material Adverse Effect” means any
change in the capital stock, increase in long-term debt or any decreases in
consolidated net current assets or stockholders’ equity of the Company or any of
its subsidiaries or any material adverse change, or any development involving a
prospective material adverse change, in or affecting the general affairs,
management, current or future consolidated financial position, stockholders’
equity or results of operations of the Company and its subsidiaries taken as a
whole.

  (b)   Each party makes to the other the representations and warranties set
forth in Sections 3(a) through (f) of the Agreement with respect to the
Agreement as supplemented by this Confirmation; provided that Dealer makes the
representation and warranty set forth in Section 3(f) and Company makes the
representation and warranty set forth in Section 3(e). In addition, each of
Dealer and Company acknowledges that the offer and sale of the Transaction to it
is intended to be exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”), by virtue of Section 4(2) thereof. Accordingly,
Dealer represents and warrants to Company that (i) it has the financial ability
to bear the economic risk of its investment in the Transaction and is able to
bear a total loss of its investment and its investments in and liabilities in
respect of the Transaction, which it understands are not readily marketable, are
not disproportionate to its net worth, and it is able to bear any loss in
connection with the Transaction, including the loss of its entire investment in
the Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account without a view to the distribution or resale
thereof, (iv) the assignment, transfer or other disposition of the Transaction
has not been and will not be registered under the Securities Act and is
restricted under the Securities Act and state securities laws, (v) its financial
condition is such that it has no need for liquidity with respect to its
investment in the Transaction and no need to dispose of any portion thereof to
satisfy any existing or contemplated undertaking or indebtedness and is capable
of assessing the merits of and understanding (on its own behalf or through
independent professional advice), and understands and accepts, the terms,
conditions and risks of the Transaction.

  9.   Other Provisions:

  (a)   Opinions. Company shall deliver an opinion of counsel, dated as of the
Trade Date, to Dealer with respect to the matters set forth in Section 3(a) of
the Agreement and Section 8(a)(vi) of this Confirmation.     (b)   Repurchase
Notices. Company shall, on any day on which Company effects any repurchase of
Shares, promptly give Dealer a written notice of such repurchase (a “Repurchase
Notice”) on such day, and if such notice relates to material non-public
information at the time, simultaneously publicly announce such information, if
following such repurchase, the Notice Percentage as determined on such day is
(i) greater than 4.5% and (ii) greater by 0.5% than the Notice Percentage
included in the immediately preceding Repurchase Notice (or, in the case of the
first such Repurchase Notice, greater than the Notice Percentage as of the date
hereof). The “Notice Percentage” as of any day is the fraction, expressed as a
percentage, the numerator of which is the product of the Number of Warrants and
the Warrant Entitlement and the denominator of which is the number of Shares
outstanding on such day.     (c)   Regulation M. Company is not on the date
hereof engaged in a distribution, as such term is used in Regulation M under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of any
securities of Company, other than a distribution meeting the requirements of the
exception set forth in Rules 101(b)(10) and 102(b)(7) of Regulation M. Company
shall not, until the second Scheduled Trading Day immediately following the
Trade Date, engage in any such distribution.     (d)   No Manipulation. Company
is not entering into this Transaction to create actual or apparent trading
activity in the Shares (or any security convertible into or exchangeable for the
Shares) or to raise or depress or otherwise manipulate the price of the Shares
(or any security convertible into or exchangeable for the Shares) or otherwise
in violation of the Exchange Act.

10



--------------------------------------------------------------------------------



 



  (e)   Transfer and Assignment. Buyer may transfer and assign its rights and
obligations hereunder and under the Agreement, in whole or in part, at any time
to any person or entity whatsoever without the consent of Company.     (f)  
Dividends. If at any time during the period from and including the Trade Date,
to but excluding the final Expiration Date, an ex-dividend date for a cash
dividend occurs with respect to the Shares (an “Ex-Dividend Date”), then the
Calculation Agent will adjust the Strike Price to preserve the fair value of the
Warrant to Dealer after taking into account such dividend.     (g)   Additional
Provisions.

  (i)   Amendments to the Equity Definitions:

(A) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “diluting or concentrative” and replacing them with the words “material”.
(B) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting
the words “diluting or concentrative” and replacing them with the word
“material”; and adding the phrase “or Warrants” at the end of the sentence.
(C) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”
(D) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:
(x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and
(y) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence.
(E) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:
(x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and
(y) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the penultimate and final
sentences in their entirety and replacing them with the sentence “The Hedging
Party will determine the Cancellation Amount payable by one party to the other.”

  (ii)   Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to this Transaction,
(1) Dealer shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to Section
6(b) of the Agreement, and (2) Company shall be deemed the sole Affected Party
and the Transaction shall be deemed the sole Affected Transaction:

(A) Company sells, leases or otherwise transfers in one transaction or a series
of transactions all or substantially all of the assets of Company and its
subsidiaries, taken as a whole, to any person other than Company or any of its
subsidiaries;
(B) There is a default by Company under any of its Public Indebtedness under
which there may be outstanding in excess of $310 million, whether such Public
Indebtedness now exists or

11



--------------------------------------------------------------------------------



 



shall hereafter be created, resulting in such Public Indebtedness becoming or
being declared due and payable; “Public Indebtedness” shall mean any
indebtedness of the Company for money borrowed under notes, bonds or similar
instruments offered and sold by the Company in an offering registered with the
Securities and Exchange Commission or pursuant to Rule 144A under the Securities
Act;
(C) Any “person” or “group” within the meaning of Section 13(d) of the Exchange
Act other than Company, any of its subsidiaries or its employee benefit plans,
files a Schedule TO or any schedule, form or report under the Exchange Act
disclosing that such person or group has become the direct or indirect ultimate
“beneficial owner”, as defined in Rule 13d-3 under the Exchange Act, of the
common equity of Company representing more than 50% of the ordinary voting power
of such common equity; or
(D) Dealer, despite using commercially reasonable efforts, is unable or
reasonably determines that it is impractical or illegal, to hedge its
obligations pursuant to this Transaction in the public market without
registration under the Securities Act of 1933, as amended (the “Securities Act”)
or as a result of any legal, regulatory or self-regulatory requirements or
related policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer).

(h)   No Collateral or Setoff. Notwithstanding any provision of the Agreement or
any other agreement between the parties to the contrary, the obligations of
Company hereunder are not secured by any collateral. Obligations under this
Transaction shall not be set off by Company against any other obligations of the
parties, whether arising under the Agreement, this Confirmation, under any other
agreement between the parties hereto, by operation of law or otherwise. Any
provision in the Agreement with respect to the satisfaction of Company’s payment
obligations to the extent of Dealer’s payment obligations to Company in the same
currency and in the same Transaction (including, without limitation Section 2(c)
thereof) shall not apply to Company and, for the avoidance of doubt, Company
shall fully satisfy such payment obligations notwithstanding any payment
obligation to Company by Dealer in the same currency and in the same
Transaction. In calculating any amounts under Section 6(e) of the Agreement,
notwithstanding anything to the contrary in the Agreement, (1) separate amounts
shall be calculated as set forth in such Section 6(e) with respect to (a) this
Transaction and (b) all other Transactions, and (2) such separate amounts shall
be payable pursuant to Section 6(d)(ii) of the Agreement.   (i)   Alternative
Calculations and Payment on Early Termination and on Certain Extraordinary
Events. If, in respect of this Transaction, subject to paragraph (h) above, an
amount is payable by Company to Dealer, (i) pursuant to Section 12.7 or
Section 12.9 of the Equity Definitions (except in the event of an Insolvency,
Nationalization, Tender Offer or Merger Event in which the consideration or
proceeds to be paid to holders of shares consists solely of cash) or
(ii) pursuant to Section 6(d)(ii) of the Agreement (except in the event of an
Event of Default in which Company is the Defaulting Party or a Termination Event
in which Company is the Affected Party, other than an Event of Default of the
type described in (x) Section 5(a)(iii), (v), (vi), (vii) or (viii) of the
Agreement or (y) a Termination Event of the type described in Section 5(b)(i),
(ii), (iii), (iv), (v) or (vi) of the Agreement, in the case of both (x) and
(y), resulting from an event or events outside Company’s control) (a “Payment
Obligation”), Company shall have the right, in its sole discretion, to satisfy
any such Payment Obligation by the Share Termination Alternative (as defined
below) by giving irrevocable telephonic notice to Dealer, confirmed in writing
within one Scheduled Trading Day, no later than 12:00 p.m. New York local time
on the Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable; provided that if Company does not validly elect to
satisfy its Payment Obligation by the Share Termination Alternative, Dealer
shall have the right to require Company to satisfy its Payment Obligation by the
Share Termination Alternative. Notwithstanding the foregoing, Company’s or
Dealer’s right to elect satisfaction of a Payment Obligation in the Share
Termination Alternative as set forth in this clause

12



--------------------------------------------------------------------------------



 



    shall only apply to this Transaction and, notwithstanding anything to the
contrary in the Agreement, (1) separate amounts shall be calculated with respect
to (a) the Transaction and (b) all other Transactions under the Agreement, and
(2) such separate amounts shall be payable pursuant to Section 6(d)(ii) of the
Agreement, subject to, in the case of clause (a), Company’s Share Termination
Alternative right hereunder.

     
Share Termination Alternative:
  If applicable, Company shall deliver to Dealer the Share Termination Delivery
Property on the date (the “Share Termination Payment Date”) on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or pursuant to Section 6(d)(ii) of the Agreement, subject
to paragraph (j)(i) below, in satisfaction, subject to paragraph (j)(ii) below,
of the Payment Obligation in the manner reasonably requested by Dealer free of
payment.
 
   
Share Termination Delivery Property:
  A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the amount of Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.
 
   
Share Termination Unit Price:
  The value to Dealer of property contained in one Share Termination Delivery
Unit on the date such Share Termination Delivery Units are to be delivered as
Share Termination Delivery Property, as determined by the Calculation Agent in
its discretion by commercially reasonable means. The Calculation Agent shall
notify Company of such Share Termination Unit Price at the time of notification
of the Payment Obligation. In the case of a Private Placement of Share
Termination Delivery Units that are Restricted Shares (as defined below), as set
forth in paragraph (j)(i) below, the Share Termination Unit Price shall be
determined by the discounted price applicable to such Share Termination Delivery
Units. In the case of a Registration Settlement of Share Termination Delivery
Units that are Restricted Shares (as defined below) as set forth in paragraph
(j)(ii) below, the Share Termination Unit Price shall be the Settlement Price on
the Merger Date, the Announcement Date (in the case of a Nationalization,
Insolvency or Delisting) or the Early Termination Date, as applicable.  
Share Termination Delivery Unit:
  In the case of a Termination Event, Event of Default or Delisting, one Share
or, in the case of Nationalization, Insolvency, Tender Offer or Merger Event, a
unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency,

13



--------------------------------------------------------------------------------



 



     
 
  Tender Offer or Merger Event. If such Nationalization, Insolvency, Tender
Offer or Merger Event involves a choice of consideration to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.
 
   
Failure to Deliver:
  Inapplicable
 
   
Other applicable provisions:
  If Share Termination Alternative is applicable, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.11, 9.12 and 10.5 (as modified above) of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to this Transaction
means that Share Termination Alternative is applicable to this Transaction.

(j)   Registration/Private Placement Procedures. If, in the reasonable opinion
of Dealer, following any delivery of Shares or Share Termination Delivery
Property to Dealer hereunder, such Shares or Share Termination Delivery Property
would be in the hands of Dealer subject to any applicable restrictions with
respect to any registration or qualification requirement or prospectus delivery
requirement for such Shares or Share Termination Delivery Property pursuant to
any applicable federal or any applicable material restrictions pursuant to any
applicable state securities law (including, without limitation, any such
requirement arising under Section 5 of the Securities Act as a result of such
Shares or Share Termination Delivery Property being “restricted securities”, as
such term is defined in Rule 144 under the Securities Act, or as a result of the
sale of such Shares or Share Termination Delivery Property being subject to
paragraph (c) of Rule 145 under the Securities Act) (such Shares or Share
Termination Delivery Property, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Company, unless Dealer waives the need for
registration/private placement procedures set forth in (i) and (ii) below.
Notwithstanding the foregoing, solely in respect of any Daily Number of Warrants
exercised or deemed exercised on any Expiration Date, Company shall elect, prior
to the first Settlement Date for the first Expiration Date, a Private Placement
Settlement or Registration Settlement for all deliveries of Restricted Shares
for all such Expiration Dates which election shall be applicable to all
Settlement Dates for such Warrants and the procedures in clause (i) or clause
(ii) below shall apply for all such delivered Restricted Shares on an aggregate
basis commencing after the final Settlement Date for such Warrants. The
Calculation Agent shall make reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement or
Registration Settlement for such aggregate Restricted Shares delivered
hereunder.

  (i)   If Company elects to settle the Transaction pursuant to this clause (i)
(a “Private Placement Settlement”), then delivery of Restricted Shares by
Company shall be effected in customary private placement procedures with respect
to such Restricted Shares reasonably acceptable to Dealer; provided that Company
may not elect a Private Placement Settlement if, on the date of its election, it
has taken, or caused to be taken, any action that would make unavailable either
the exemption pursuant to Section 4(2) of the Securities Act for the sale by
Company to Dealer (or any affiliate designated by Dealer) of the Restricted
Shares or the exemption pursuant to Section 4(1) or Section 4(3) of the
Securities Act for resales of the Restricted Shares by Dealer (or any such
affiliate of Dealer). The Private Placement Settlement of such Restricted Shares
shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Restricted Shares by Dealer),
opinions and certificates, and such other documentation as is customary for
private placement agreements, all reasonably acceptable to Dealer. In the case
of a

14



--------------------------------------------------------------------------------



 



      Private Placement Settlement, Dealer shall determine the appropriate
discount to the Share Termination Unit Price (in the case of settlement of Share
Termination Delivery Units pursuant to paragraph (m) above) or any Settlement
Price (in the case of settlement of Shares pursuant to Section 2 above)
applicable to such Restricted Shares in a commercially reasonable manner and
appropriately adjust the number of such Restricted Shares to be delivered to
Dealer hereunder; provided that in no event shall such number be greater than 2
times the Number of Warrants multiplied by the Warrant Entitlement (the “Maximum
Amount”). Notwithstanding the Agreement or this Confirmation, the date of
delivery of such Restricted Shares shall be the Exchange Business Day following
notice by Dealer to Company, of such applicable discount and the number of
Restricted Shares to be delivered pursuant to this clause (i). For the avoidance
of doubt, delivery of Restricted Shares shall be due as set forth in the
previous sentence and not be due on the Share Termination Payment Date (in the
case of settlement of Share Termination Delivery Units pursuant to paragraph
(m) above) or on the Settlement Date for such Restricted Shares (in the case of
settlement in Shares pursuant to Section 2 above).         In the event Company
shall not have delivered the full number of Restricted Shares otherwise
applicable as a result of the proviso above relating to the Maximum Amount (such
deficit, the “Deficit Restricted Shares”), Company shall be continually
obligated to deliver, from time to time until the full number of Deficit
Restricted Shares have been delivered pursuant to this paragraph, Restricted
Shares when, and to the extent, that (i) Shares are repurchased, acquired or
otherwise received by Company or any of its subsidiaries after the Trade Date
(whether or not in exchange for cash, fair value or any other consideration),
(ii) Company authorized any unissued Shares reserved for issuance in respect of
other transactions prior to such date which prior to the relevant date become no
longer so reserved and (iii) Company additionally authorizes any unissued Shares
that are not reserved for other transactions. Company shall immediately notify
Dealer of the occurrence of any of the foregoing events (including the number of
Shares subject to clause (i), (ii) or (iii) and the corresponding number of
Restricted Shares to be delivered) and promptly deliver such Restricted Shares
thereafter.     (ii)   If Company elects to settle the Transaction pursuant to
this clause (ii) (a “Registration Settlement”), then Company shall file and use
its reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Dealer, to cover the
resale of such Restricted Shares in accordance with customary resale
registration procedures, including covenants, conditions, representations,
underwriting discounts (if applicable), commissions (if applicable), indemnities
due diligence rights, opinions and certificates, and such other documentation as
is customary for equity resale underwriting agreements, all reasonably
acceptable to Dealer. If Dealer, in its sole reasonable discretion, is not
satisfied with such procedures and documentation Private Placement Settlement
shall apply. If Dealer is satisfied with such procedures and documentation, it
shall sell the Restricted Shares pursuant to such registration statement during
a period (the “Resale Period”) commencing on the Exchange Business Day following
delivery of such Restricted Shares (which, for the avoidance of doubt, shall be
(x) any Settlement Date in the case of an exercise of Warrants prior to the
first Expiration Date pursuant to Section 2 above, (y) the Share Termination
Payment Date in case of settlement in Share Termination Delivery Units pursuant
to paragraph (m) above or (z) the Settlement Date in respect of the final
Expiration Date for all Daily Number of Warrants) and ending on the earliest of
(i) the Exchange Business Day on which Dealer completes the sale of all
Restricted Shares or, in the case of settlement of Share Termination Delivery
Units, a sufficient number of Restricted Shares so that the realized net
proceeds of such sales exceed the Payment Obligation (as defined above),
(ii) the date upon which all Restricted Shares have been sold or transferred
pursuant to Rule 144 (or similar provisions then in force) or Rule 145(d)(1) or
(2) (or any similar provision then in force) under the Securities Act and
(iii) the date upon which all Restricted Shares may be sold or transferred by a
non-affiliate pursuant to Rule 144(k) (or any similar provision then in force)
or Rule 145(d)(3) (or any similar provision then in force) under the Securities
Act. If the

15



--------------------------------------------------------------------------------



 



      Payment Obligation exceeds the realized net proceeds from such resale,
Company shall transfer to Dealer by the open of the regular trading session on
the Exchange on the Exchange Trading Day immediately following the last day of
the Resale Period the amount of such excess (the “Additional Amount”) in cash or
in a number of Shares (“Make-whole Shares”) in an amount that, based on the
Settlement Price on the last day of the Resale Period (as if such day was the
“Valuation Date” for purposes of computing such Settlement Price), has a dollar
value equal to the Additional Amount. The Resale Period shall continue to enable
the sale of the Make-whole Shares. If Company elects to pay the Additional
Amount in Shares, the requirements and provisions for Registration Settlement
shall apply. This provision shall be applied successively until the Additional
Amount is equal to zero. In no event shall Company deliver a number of
Restricted Shares greater than the Maximum Amount.     (iii)   Without limiting
the generality of the foregoing, Company agrees that any Restricted Shares
delivered to Dealer, as purchaser of such Restricted Shares, (i) may be
transferred by and among Dealer and its affiliates and Company shall effect such
transfer without any further action by Dealer and (ii) after the minimum
“holding period” within the meaning of Rule 144(d) under the Securities Act has
elapsed after any Settlement Date for such Restricted Shares, Company shall
promptly remove, or cause the transfer agent for such Restricted Shares to
remove, any legends referring to any such restrictions or requirements from such
Restricted Shares upon delivery by Dealer (or such affiliate of Dealer) to
Company or such transfer agent of seller’s and broker’s representation letters
customarily delivered by Dealer in connection with resales of restricted
securities pursuant to Rule 144 under the Securities Act, without any further
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by Dealer (or such affiliate of Dealer).

    If the Private Placement Settlement or the Registration Settlement shall not
be effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.   (k)   Limit on Beneficial Ownership. Notwithstanding any
other provisions hereof, Dealer may not exercise any Warrant hereunder, and
Automatic Exercise shall not apply with respect thereto, to the extent (but only
to the extent) that, after such receipt, Dealer would directly or indirectly
beneficially own (as such term is defined for purposes of Section 13(d) of the
Exchange Act) or “own or control” (within the meaning of Article 12 Section 2 of
the Company’s Certificate of Incorporation) in excess of 9.0% of the outstanding
Shares. Any purported delivery hereunder shall be void and have no effect to the
extent (but only to the extent) that, after such delivery, Dealer would directly
or indirectly so beneficially own, or so own or control, in excess of 9.0% of
the outstanding Shares. If any delivery owed to Dealer hereunder is not made, in
whole or in part, as a result of this provision, Company’s obligation to make
such delivery shall not be extinguished and Company shall make such delivery as
promptly as practicable after, but in no event later than one Business Day
after, Dealer gives notice to Company that, after such delivery, Dealer would
not directly or indirectly so beneficially own, or so own or control, in excess
of 9.0% of the outstanding Shares.   (l)   Share Deliveries. Company
acknowledges and agrees that, to the extent the holder of this Warrant is not
then an affiliate and has not been an affiliate for 90 days (it being understood
that Dealer will not be considered an affiliate under this paragraph solely by
reason of its receipt of Shares pursuant to this Transaction), and otherwise
satisfies all holding period and other requirements of Rule 144 of the
Securities Act applicable to it, any delivery of Shares or Share Termination
Property hereunder at any time after 2 years from the Trade Date shall be
eligible for resale under Rule 144(k) of the Securities Act and Company agrees
to promptly remove, or cause the transfer agent for such Shares or Share
Termination Property, to remove, any legends referring to any restrictions on
resale under the Securities Act from the Shares or Share Termination Property.
Company further agrees, for any

16



--------------------------------------------------------------------------------



 



    delivery of Shares or Share Termination Property hereunder at any time after
1 year from the Trade Date but within 2 years of the Trade Date, to the extent
the holder of this Warrant then satisfies the holding period and other
requirements of Rule 144 of the Securities Act, to promptly remove, or cause the
transfer agent for such Restricted Shares to remove, any legends referring to
any such restrictions or requirements from such Restricted Shares. Such
Restricted Shares will be de-legended upon delivery by Dealer (or such affiliate
of Dealer) to Company or such transfer agent of customary seller’s and broker’s
representation letters in connection with resales of restricted securities
pursuant to Rule 144 of the Securities Act, without any further requirement for
the delivery of any certificate, consent, agreement, opinion of counsel, notice
or any other document, any transfer tax stamps or payment of any other amount or
any other action by Dealer (or such affiliate of Dealer). Company further agrees
that any delivery of Shares or Share Termination Delivery Property prior to the
date that is 1 year from the Trade Date, may be transferred by and among Dealer
and its affiliates and Company shall effect such transfer without any further
action by Dealer. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or class
of Share Termination Delivery Property is in book-entry form at DTC or such
successor depositary. Notwithstanding anything to the contrary herein, to the
extent the provisions of Rule 144 of the Securities Act or any successor rule
are amended, or the applicable interpretation thereof by the Securities and
Exchange Commission or any court change after the Trade Date, the agreements of
Company herein shall be deemed modified to the extent necessary, in the opinion
of outside counsel of Company, to comply with Rule 144 of the Securities Act,
including Rule 144(k) as in effect at the time of delivery of the relevant
Shares or Share Termination Property.   (m)   Additional Termination Event. If
within the period commencing on the Trade Date and ending on the second
anniversary of the Premium Payment Date, Buyer reasonably determines that it is
advisable to terminate a portion of the Transaction so that Buyer’s related
hedging activities will comply with applicable securities laws, rules or
regulations, an Additional Termination Event shall occur in respect of which
(i) Company shall be the sole Affected Party and (ii) the Transaction shall be
the sole Affected Transaction.   (n)   Waiver of Jury Trial. Each party waives,
to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in respect of any suit, action or proceeding relating to this
Transaction. Each party (i) certifies that no representative, agent or attorney
of the other party has represented, expressly or otherwise, that such other
party would not, in the event of such a suit, action or proceeding, seek to
enforce the foregoing waiver and (ii) acknowledges that it and the other party
have been induced to enter into this Transaction, as applicable, by, among other
things, the mutual waivers and certifications provided herein.   (o)   Tax
Disclosure. Effective from the date of commencement of discussions concerning
the Transaction, Company and each of its employees, representatives, or other
agents may disclose to any and all persons, without limitation of any kind, the
tax treatment and tax structure of the Transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to Company relating
to such tax treatment and tax structure.   (p)   Maximum Share Delivery.
Notwithstanding any other provision of this Confirmation or the Agreement, in no
event will Company be required to deliver more than the Maximum Amount of Shares
in the aggregate to Dealer in connection with this Transaction, subject to the
provisions regarding Deficit Restricted Shares   (q)   Status of Claims in
Bankruptcy. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to Dealer rights with respect to the Transaction that are
senior to the claims of common stockholders in any U.S. bankruptcy proceedings
of Company; provided that nothing herein shall limit or shall be deemed to limit
Dealer’s right to pursue remedies in the event of a breach by Company of its
obligations and agreements with respect to the Transaction; provided, further,
that nothing herein shall limit or shall be deemed to limit Dealer’s rights in
respect of any transactions

17



--------------------------------------------------------------------------------



 



 
  other than the Transaction.
 
    (r)   Securities Contract; Swap Agreement. Each of Dealer and Company agrees
and acknowledges (A) that this Confirmation is (i) a “securities contract,” as
such term is defined in Section 741(7) of Title 11 of the United States Code
(the “Bankruptcy Code”), with respect to which each payment and delivery
hereunder is a “settlement payment,” as such term is defined in Section 741(8)
of the Bankruptcy Code, and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder is a “transfer,” as such term is defined in Section 101(54)
of the Bankruptcy Code, and (B) that Dealer is entitled to the protections
afforded by, among other sections, Section 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code.   (s)   Right to Extend. Dealer may
postpone any Exercise Date, Settlement Date or any other date or valuation or
delivery with respect to some or all of the relevant Warrants (in which case the
Calculation Agent may make appropriate adjustments to the relevant number of
Warrants being exercised), if Dealer determines, in its reasonable discretion,
that such action is necessary or advisable to preserve Dealer’s Hedging Activity
hereunder in light of existing liquidity conditions or to enable Dealer to
effect purchases of Shares in connection with its Hedging Activity hereunder in
a manner that would, if Dealer were the Company or an affiliated purchaser of
the Company, be in compliance with applicable legal and regulatory requirements.
  (t)   Role of Agent. Each party agrees and acknowledges that (i) Bear, Stearns
& Co., an affiliate of Dealer (“Agent”), has acted solely as agent and not as
principal with respect to this Transaction and (ii) Agent has no obligation or
liability, by way of guaranty, endorsement or otherwise, in any manner in
respect of this Transaction (including, if applicable, in respect of the
settlement thereof). Each party agrees it will look solely to the other party
(or any guarantor in respect thereof) for performance of such other party’s
obligations under this Transaction.

18



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to Michael O’Donovan,
383 Madison Avenue, New York, NY 10179, or by fax on (917) 849-0251.

                      Very truly yours,    
 
                        Bear, Stearns & Co. Inc., as agent for Bear, Stearns
International Limited    
 
               
 
      By:   /s/ James D. Kern
 
         
 
Authorized Signatory    
 
          Name: James D. Kern    

          Accepted and confirmed as of the Trade Date:    
 
        Superior Energy Services, Inc.    
 
       
By:
  /s/ Robert S. Taylor
 
 
 
Authorized Signatory    
 
  Name: Robert S. Taylor    

 



--------------------------------------------------------------------------------



 



ANNEX A: Daily Number of Warrants

          Expiration Date   Number of Warrants
3/15/2012
    146,276  
3/16/2012
    146,276  
3/19/2012
    146,276  
3/20/2012
    146,276  
3/21/2012
    146,276  
3/22/2012
    146,276  
3/23/2012
    146,276  
3/26/2012
    146,276  
3/27/2012
    146,276  
3/28/2012
    146,276  
3/29/2012
    146,276  
3/30/2012
    146,276  
4/2/2012
    146,276  
4/3/2012
    146,276  
4/4/2012
    146,276  
4/5/2012
    146,276  
4/9/2012
    146,276  
4/10/2012
    146,276  
4/11/2012
    146,276  
4/12/2012
    146,276  
4/13/2012
    146,276  
4/16/2012
    146,276  
4/17/2012
    146,276  
4/18/2012
    146,276  
4/19/2012
    146,276  
4/20/2012
    146,276  
4/23/2012
    146,276  
4/24/2012
    146,276  
4/25/2012
    146,276  
4/26/2012
    146,276  

 